Allowed Claims: 1-10, 13-24.
Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. 
Specifically, with respect to independent claims 1 and 15, none of the prior art either alone or in combination disclose or teach of the claimed imaging apparatus or imaging system comprising an imaging apparatus specifically including, as the distinguishing features in combination with the other limitations, the first, second and third optical devices configured and disposed as claimed, heights of at least two nanostructures as different from each other, the first optical device as a refractive lens, each of the second optical device and third optical device as a thin lens comprising a plurality of nanostructures, wherein the plurality of nanostructures of the second optical device and the plurality of nanostructures of the third optical device are configured to offset a chromatic aberration of the second optical device and a chromatic aberration of the third optical device with each other. Specifically, with respect to claims 9 and 23, none of the prior art either alone or in combination disclose or teach of the claimed imaging apparatus or imaging system comprising an imaging apparatus specifically including, as the distinguishing features in combination with the other limitations, the first, second and third optical devices configured and disposed as claimed, heights of at least two nanostructures as different from each other, the plurality of nanostructures disposed in a multilayer structure, the multilayer structure comprising a first layer comprising a plurality of lower nanostructures and a second layer comprising a plurality of upper nanostructures, a shape distribution of the plurality of lower nanostructures and a shape distribution of the plurality of upper nanostructures are determined to provide a performance index for each location of the imaging apparatus, wherein each performance index of each location differs from all other performance indices of all other locations, wherein the shape distribution comprises a shape, a width, a height, and an arrangement of each of the plurality of nanostructures and wherein the shape distribution of the plurality of lower nanostructures and the shape distribution of the plurality of upper nanostructures are determined such that non-uniformity of focusing performance for locations of the imaging apparatus compensate each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 28, 2022